Citation Nr: 1641749	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  07-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for asthmatic bronchitis prior to December 10, 2014. 

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss. 

3.  Entitlement to a compensable evaluation for allergic rhinitis. 

4.  Entitlement to service connection for a cervical spine disability. 

5.  Entitlement to service connection for myofascial pain. 

6.  Entitlement to service connection for erectile dysfunction. 

7.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 

8.  Entitlement to an evaluation in excess of 10 percent for hypertension. 

9.  Entitlement to an evaluation in excess of 30 percent for migraine headaches. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from February 1977 to February 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

In an August 2016 statement, the Veteran withdrew his appeal pertaining to all of the issues before the Board.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 60 percent for asthmatic bronchitis prior to December 10, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a compensable evaluation for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for myofascial pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A.
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 30 percent for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In August 2016, the Board sent the Veteran a letter to ascertain whether he wished to waive AOJ review of evidence submitted after the most recent supplemental statement of the case.  In an August 2016 statement, the Veteran responded to the Board's letter.  He stated that he no longer wished to appeal to the Board.  In doing so, the Veteran withdrew his appeal pertaining to all of the issues before the Board. Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 60 percent for asthmatic bronchitis prior to December 10, 2014, is dismissed. 

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is dismissed. 

Entitlement to a compensable evaluation for allergic rhinitis is dismissed. 

Entitlement to service connection for a cervical spine disability is dismissed. 

Entitlement to service connection for myofascial pain is dismissed. 

Entitlement to service connection for erectile dysfunction is dismissed. 

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, is dismissed. 

Entitlement to an evaluation in excess of 10 percent for hypertension is dismissed. 

Entitlement to an evaluation in excess of 30 percent for migraine headaches is dismissed. 

Entitlement to a TDIU is dismissed. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


